Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the claim amendments and remarks submitted by the Applicant on February 1, 2022.
Claims 1-16 are pending and have been examined. 
This action is made FINAL.

Response to Arguments
 
	The rejections under 101 have been maintained for at least the reasons discussed below. The rejections under 103 have been withdrawn due to Applicants claim amendments, as the prior art fails to teach or render obvious the limitations of the claims.
Regarding the 101 rejections, Applicant states, “Applicant disagrees with this assessment because the claimed embodiments address the technical problem involving an inability of computing systems of processing servers to measure the activity of electronic wallets which they do not host.” Further arguing, “the APIs allow the processing server to establish a secure communication channel with each wallet provider so that at least a wallet identifier associated with a specific electronic wallet hosted by the wallet provider can be communicated to the processing server … Absent the connection via the API and the receipt of the wallet identifier, the processing server would be unable to track or measure the activity of a specific or group of electronic wallets based on transaction messages communicated over the payment network.” Id. at 9. 
Moreover, Applicant argues that the claimed invention, “{provides} a technical solution to a technical problem by improving the operation of payment processing systems. The improvement being established through a combination of operations involving the deployment of {one or more APIs} by a processing server to obtain identifier information and at least transaction information for electronic wallets which it does not host” Applicant remarks, pg. 9-10 (emphasis added). The Examiner disagrees. 
As discussed in the Final Rejection dated August 13, 2020 and applicable still, the Examiner explains that Applicant’s claim limitations under their broadest reasonable interpretation cover performance of the limitation as certain methods of organizing human activity; namely, a commercial interaction. That is, a method for measuring activity across a network of digital wallets is a commercial interaction. Further, the claims are related to payment transactions including associated electronic wallets used to fund payment transactions. However, in response to Applicant’s remarks, and as previously discussed on the record, the API’s as recited in Applicant’s claims are recited at a high level, and represent mere generic computing components used to practice the abstract idea. 
The Examiner discussed in the Final Rejection dated October 1, 2021, that humans have long intermediated such transactions by collecting and relaying the very same information (through the use of interfaces such as API’s); e.g., communicating with both receiving devices and vendors (via API’s) to complete the transactions. See also, Non-Final Rejection dated January 17, 2020, discussion, pgs. 8-9 referring to descriptions in Applicant’s own Specification: 

“[0052], describing, “FIG. 5 illustrates a computer system 500 in which embodiments of the present disclosure, or portions thereof, may be implemented as computer-readable code. For example, the processing server 102 of FIG. 1 may be implemented in the computer system 500 using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems. Hardware, software, or any combination thereof may embody modules and components used to implement the methods of FIGS. 3 and 4 … [a] person having ordinary skill in the art may appreciate that embodiments of the disclosed subject matter can be practiced with various computer system configurations, including multi-core multiprocessor systems, minicomputers, mainframe computers, computers linked or clustered with distributed functions, as well as pervasive or miniature computers that may be embedded into virtually any device. For instance, at least one processor device and a memory may be used to implement the above described embodimentsP05100-US-UTIL.” 

Applicant’s Specification at [0052] (emphasis added). Furthermore, as explained, Applicant’s additional claim elements amount to no more than mere instruction to “apply” the judicial exception using generic computer components. The claims analyzed separately and as a whole are directed to utilizing generic computing components such as processors, servers, and or programming interfaces (APIs), to receive and report data regarding a transaction, from another computing system. However, implementing generic computing components, to practice an abstract idea is not sufficient to overcome a rejection under section 101. 
Thus, at least because the representative claims include limitations recited at a high level, being generic computing components used to practice an abstract idea; and further, because the claims are directed to transferring and receiving of information involving a longstanding commercial practice using APIs, {i.e., an application interface for transmitting and receiving information from e.g., computing systems of a processing server}—the claims are directed to the abstract idea, and are patent ineligible.  
Applicant’s remarks are unpersuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-16 are directed to a method (i.e., process), and a system (i.e., machine) which are of the statutory categories of invention.  (Step 1: YES). 
Representative claim 9 recites the limitations below. Independent claim 1 recites similar limitations.  
(Abstract language emphasized in bold; Additional claim limitations underlined): 

9. A system for measuring activity across a network of digital wallets utilizing application programming interfaces, comprising: a processing server; a wallet database of the processing server configured to store a plurality of wallet profiles, wherein each wallet profile includes a structured data set related to an electronic wallet that is not hosted in a computing system including the processing server, the wallet profile including at least a wallet identifier; and a processor of the processing server configured to execute a plurality of application programming interfaces, each application programming interface is provided to one of a plurality of wallet providers that host one or more electronic wallets associated with the plurality of wallet profiles stored in the wallet database; a receiving device of the processing server configured to receive a plurality of registration messages from at least one of the plurality of wallet provider via the application programming interface associated with the at least one of the plurality of wallet providers, wherein each registration message includes at least a new wallet identifier and each application programming interface being associated with a different wallet provider, the processing server is configured to execute a query on the wallet database to insert a new wallet profile that includes at least each new wallet identifier, wherein: the receiving device of the processing server is further configured to receive a plurality of transaction notifications over at least a payment network, wherein each transaction notification is related to a processed payment transaction and includes at least an associated wallet identifier related to the electronic wallet used to fund the respective processed payment transaction and which is not hosted by the computing system of the processing server; the receiving device of the processing server is further configured to receive, via the plurality of application programming interfaces, modification notifications, wherein each modification notification is related to modifications made to data related to a wallet identifier of an associated electronic wallet; the processing server is further configured to measure wallet activity including at least registration and modification activities of a plurality of electronic wallets using the wallet identifier included in the received plurality of transaction notifications of the plurality of application programming interfaces, and the processing server is configured to report the measured wallet activity.  


These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  A method for measuring activity across a network of digital wallets is a commercial interaction. Moreover, as the claims are related to payment transactions including associated wallet identifiers used to fund a respective processed payment transaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Accordingly, claims 1 and 9 recite an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, claim 9 recites the additional elements underlined above. The recited additional limitations include computer hardware/software and is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using generic computer components. Furthermore, the claim limitations fail to integrate the abstract idea into a practical application at least because they neither recite a particular machine [MPEP 2106.05(b)] (e.g., “[m]erely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions…”); nor do the claims effect any physical transformation [MPEP 2106.05(c)], as the claims are directed generally toward a method for collecting and reporting transaction information using the recited generic computer components. Thus, the recited limitations merely apply the generic computer components to the implementation of the abstract idea, i.e., a method and system for measuring activity across a network of digital wallets (see MPEP § 2106.04(a)(2)(II)]). 
Accordingly, when considered separately, and taking into consideration all the claim limitations and how the limitations interact with each other in combination, the additional limitations fail to impose any meaningful limits on practicing the abstract idea and are at a high level of generality.  As a result, claims 1 and 9 are directed to an abstract idea without integration into any practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
Further, the claims do not include additional elements, sufficient, to amount to more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements using computer hardware amounts to no more than mere instructions to apply the exception using generic computer components. See also Applicant Specification at [0053] “….[a] person having ordinary skill in the art may appreciate that embodiments of the disclosed subject matter can be practiced with various computer system configurations, including multi-core multiprocessor systems, minicomputers, mainframe computers, computers linked or clustered with distributed functions, as well as pervasive or miniature computers that may be embedded into virtually any device. For instance, at least one processor device and a memory may be used to implement the above described embodimentsP05100-US-UTIL.” Accordingly, at least because the additional elements merely limit the claims to computers (computer technology, e.g., using generic computer components such as processors, servers, and or API’s to monitor and report transaction data), the additional elements fail to integrate the abstract idea into a practical application as the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. 
As a result, the additional elements do not change the outcome of the analysis, when considered separately and as an ordered combination. As a result, claims 1 and 9 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more).  
Moreover, claims dependent upon independent claims 1 and 9 further define the abstract idea present in the independent claims and are therefore also directed to Certain Methods of Organizing Human Activity. Dependent claims 2-8, and 10-16 further define the abstract idea present in the independent claims and are abstract for the reasons presented above. Moreover, the dependent claims fail to include additional elements that integrate the abstract idea into a practical application, and are insufficient to amount to significantly more than the judicial exception. 
As discussed above, the additional elements do not integrate the abstract idea into a practical application because they fail to impose any meaningful limits on practicing the abstract idea, and are recited at a high level of generality. Further, as discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements amount to no more than mere instructions to apply the exception using generic computer components, and a mere recitation to apply generic computer components to the judicial exception cannot provide an inventive concept. Therefore, these additional elements when considered separately as well as in consideration of the claims a whole, do not change the outcome of the analysis. 
Accordingly, claims 1-16 are not directed to patent eligible subject matter.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

(1) U.S. Patent Application Publication US 20150120472 A1 to Aabye et al. 
(2) U.S. Patent Application Publication US 20190303931 A1 to Valencia
(3) U.S. Patent Application Publication US 20150095190 A1 to Hammad et al.
(4) U.S. Patent No. US 10057225 B1 to Hayes et al.
(5) U.S. Patent No. US 10360551 B1 to Perry.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 9:00AM to 5:00PM (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694